      8:19-cv-01478-TMC            Date Filed 09/08/20          Entry Number 31           Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                               ANDERSON/GREENWOOD DIVISION

Melissa McMahan,                    )
                                    )
                  Plaintiff,        )                       Civil Action No. 8:19-cv-1478-TMC
                                    )
vs.                                 )
                                    )
Andrew Saul, Commissioner of Social )                                       ORDER
Security, 1                         )
                                    )
                  Defendant.
                                    )
 _________________________________)

        Plaintiff Melissa McMahan (“McMahan”) brought this action under 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of Social Security (“Commissioner”),

denying her claim for Disability Insurance Benefits (“DIB”). (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(a), D.S.C., this matter was referred to a

magistrate judge for pretrial handling. Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the Commissioner’s decision be affirmed. (ECF

No. 16). McMahan filed objections to the Report, (ECF No. 24), and the Commissioner replied,

(ECF No. 26). Accordingly, this matter is now ripe for review.

                                            I.       Background

        On July 28, 2015, McMahan filed an application for DIB, alleging she became unable to

work on December 30, 2014. (ECF No. 9-6 at 2–5). Her claim was denied initially on October 1,

2015, and upon reconsideration on April 5, 2016. (ECF No. 9-5 at 2–5, 7–10). McMahan




1
  Andrew Saul was sworn in as the Commissioner of the Social Security Administration on June 17, 2019. Pursuant
to Fed. R. Civ. P. 25(d), Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this
action.



                                                       1
     8:19-cv-01478-TMC         Date Filed 09/08/20       Entry Number 31       Page 2 of 10




requested a review by an administrative law judge (“ALJ”), id. at 11, and a de novo hearing was

held before an ALJ on March 5, 2018, (ECF No. 9-3 at 2–74).

         On May 31, 2018, the ALJ denied McMahan’s claim, finding her not disabled under the

Social Security Act (“SSA”). (ECF No. 9-2 at 11–31). The ALJ found that McMahan suffered

from degenerative joint disease, degenerative disc disease, seronegative rheumatoid arthritis,

affective disorder, anxiety disorder, attention deficit hyperactivity disorder, and personality

disorder, which she found to be severe impairments. Id. at 16. The ALJ determined that

McMahan’s other alleged impairments, including asthma/chronic bronchitis, headaches, COPD,

GERD, chronic pelvic pain, endometriosis, restless legs syndrome, nephrolithiasis, hiatal hernia,

irritable bowel syndrome, interstitial cystitis, and possible adenomyomatosis, were not severe. Id.

at 17. Likewise, the ALJ found that McMahan’s alleged fibromyalgia was not a medically

determinable impairment. Id. Based on these findings, the ALJ concluded that McMahan “does

not have an impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id.

         The ALJ then assessed McMahan’s residual functional capacity (“RFC”) and concluded

that, as of the date she was last insured, McMahan could perform light work as defined by 20

C.F.R. § 404.1567(b), with the exceptions of having to change positions once an hour without

leaving the workstation or losing production, never climbing, and only occasionally climbing

stairs, stooping, crouching, kneeling, or crawling. Id. at 20–29. Due to these limitations, the ALJ

found that McMahan was unable to perform her past relevant work as a clerk, cashier/stocker, or

debt/bill collector, which involved either semi-skilled or skilled, and light or sedentary work. Id.

at 29.    Nonetheless, the ALJ concluded that, based on McMahan’s age, education, work

experience, and RFC, “there are jobs that exist in significant numbers in the national economy that




                                                 2
     8:19-cv-01478-TMC          Date Filed 09/08/20       Entry Number 31        Page 3 of 10




[McMahan] can perform,” such as production inspector, garment folder, or sorter. Id. at 30–31.

Thus, the ALJ ruled that McMahan was not disabled within the meaning of the SSA between

December 30, 2014, the alleged onset date, and December 31, 2019, the date on which McMahan

was last insured, and, therefore, denied her claim. Id. at 16, 31.

       On April 9, 2019, the Appeals Council declined McMahan’s request for review, thereby

making the ALJ’s decision the final decision of the Commissioner. Id. at 2–5. McMahan filed

this action for judicial review on May 21, 2019. (ECF No. 1). On April 30, 2020, the magistrate

judge issued the Report recommending the court affirm the Commissioner’s decision. (ECF No.

16). In the Report, the magistrate judge sets forth the relevant facts and legal standards, which are

incorporated herein by reference. See id. McMahan filed objections to the Report which (1) assert

the magistrate judge erred in failing “to take appropriate judicial notice of [McMahan’s] definition

of sclerosing cholangitis,” and (2) reiterate her arguments regarding the significance of three

medical records she attempted presented to the Appeals Counsel as later-submitted evidence which

she contends should have been construed as new and material evidence warranting a remand for

further administrative review. (ECF No. 24 at 1–2). In response, the Commissioner argues that

the crux of McMahan’s objections is merely her disagreement with the magistrate judge’s findings

and conclusions and that McMahan’s objections set forth the wrong standard for reviewing later-

submitted evidence. See (ECF No. 26 at 1). This matter is now ripe for review.

                                    II.    Standard of Review

       The federal judiciary has a limited role in the administrative scheme established by the

SSA. Section 405(g) of the Act provides, “the findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g).

“Substantial evidence has been defined . . . as more than a scintilla, but less than a preponderance.”




                                                  3
      8:19-cv-01478-TMC               Date Filed 09/08/20            Entry Number 31            Page 4 of 10




Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo

review of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). Thus, in its review, the court may

not “undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

own judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

         However, “[f]rom this it does not follow . . . that the findings of the administrative agency

are to be mechanically accepted. The statutorily granted right of review contemplates more than

an uncritical rubber stamping of the administrative agency.” Flack v. Cohen, 413 F.2d 278, 279

(4th Cir. 1969). Rather, “the courts must not abdicate their responsibility to give careful scrutiny

to the whole record to assure that there is a sound foundation for the [Commissioner’s] findings,

and that this conclusion is rational.” Vitek, 438 F.2d at 1157–58.

                                                III.     Discussion 2

         The purpose of magistrate review is to conserve judicial resources. United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Thus, although the recommendations set forth in the

Report have no presumptive weight, and this court remains responsible for making a final

determination in this matter, see Matthews v. Weber, 423 U.S. 261, 270–71 (1976), the court is

charged with making a de novo determination of only those portions of the Report to which a

specific objection is made. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations


2
  As an initial matter, the court wishes to remind Plaintiff’s Counsel of his duty to conduct himself cordially and
respectfully towards members of the Bar and especially towards members of the Bench. The esteemed magistrate
judges that serve in the Federal Judiciary in this District are selected pursuant to a rigorous and intensive process and
are qualified and authorized to perform their assigned functions pursuant to both 28 U.S.C. § 626 and Local Rule
73.01 (D.S.C.). While the court recognizes that attorneys may often disagree with the recommendation of the
magistrate judge, resulting in the necessity to file objections to the magistrate judge’s Report, as is their right under
Federal Rule of Civil Procedure 72, the court cautions that such objections should remain respectful in tone. Counsel
must balance his duty to zealously pursue his client’s interest with his duty to conduct himself in the appropriate
manner before the Bench and members of the Bar.


                                                           4
     8:19-cv-01478-TMC          Date Filed 09/08/20      Entry Number 31         Page 5 of 10




to which objection is made.”); Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

written objections to the proposed findings and recommendations.” (emphasis added)). On the

other hand, the court need only review for clear error “those portions which are not objected to—

including those portions to which only ‘general and conclusory’ objections have been made[.]”

Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017). Thus,

“[a] party’s objection to a magistrate judge’s report must be ‘specific and particularized’ in order

to facilitate review by a district court.” Midgette, 478 F.3d at 621.

       “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United

States v. One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents,

Known As: 2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). “An ‘objection’

that does nothing more than state a disagreement with a magistrate’s suggested resolution, or

simply summarizes what has been presented before, is not an ‘objection’ as that term is used in

this context.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). Similarly, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Frazier v. Wal-Mart, C.A. No. 6:11-1434-

MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31, 2012) (noting that “almost verbatim restatements

of the arguments made in previously ruled upon discovery motions” are not specific objections);

Ashworth v. Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March

19, 2012) (noting that objections which were “merely almost verbatim restatements of arguments

made in his response in opposition to Respondent’s Motion for Summary Judgment . . . do not

alert the court to matters which were erroneously considered by the Magistrate Judge”). Thus, a

de novo review is wholly unnecessary for a district court to undertake when a party seeks to rehash




                                                  5
     8:19-cv-01478-TMC          Date Filed 09/08/20      Entry Number 31        Page 6 of 10




general arguments that were already addressed in a magistrate judge’s report. See Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see also Dandy v. Berryhill, 6:17-cv-331-BHH, 2018

WL 4610757 (D.S.C. Sept. 26, 2018); Butler v. Berryhill, No. 4:16-cv-03209-JMC, 2018 WL

1556188, at *1 n.3 (D.S.C. Mar. 30, 2018) (“The court does not need to conduct a de novo review

of objections presented in the form of ‘[complete statements] of arguments already made . . . as

these objections never cite specific conclusions of the [report] that are erroneous.’” (quoting Smith

v. City of N. Charleston, 401 F. Supp. 2d 530, 533 (D.S.C. 2005)). Furthermore, in the absence of

specific objections to the Report, the court is not required to give any explanation for adopting the

magistrate judge’s recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

       In her first objection, McMahan asserts that the magistrate judge “failed to take appropriate

judicial notice of [her] definition of sclerosing cholangitis[.]” (ECF No. 24 at 2). However, this

argument misinterprets the magistrate judge’s analysis of the import of the January 2019 MRI.

Contrary to McMahan’s assertion, the magistrate judge did not refuse to accept her proffered

definition of sclerosing cholangitis; rather, the magistrate judge found that any definition was

irrelevant because McMahan was never actually diagnosed with sclerosing cholangitis. See (ECF

No. 16 at 18–19). At most, the January 2019 MRI merely suggested that McMahan may have

been suffering from early stage sclerosing cholangitis in January of 2019 and, as the magistrate

judge correctly noted, “neither [McMahan] nor her counsel is qualified to provide medical

opinions based on diagnostic evidence, particularly when nothing in the record connects any

physical or mental limitations with the [potential] diagnosis.” Id. at 19. “Indeed, [McMahan]

cannot point to any other part of the record showing an actual diagnosis of [sclerosing cholangitis]

and relies only on [sclerosing cholangitis]-like symptoms” from the relevant time period,

specifically her fatigue, from which she suffered long before the January 2019 MRI first suggested




                                                 6
      8:19-cv-01478-TMC              Date Filed 09/08/20           Entry Number 31            Page 7 of 10




this diagnosis. Myers v. Astrue, Civ. A. No. 3:11-cv-1525-RHB, 2012 WL 3029636, at *6 (D.S.C.

July 25, 2012) (emphasis in original). Furthermore, as the Commissioner points out, McMahan

had been diagnosed with multiple conditions during the relevant time period which could have

resulted in her fatigue. (ECF No. 26 at 3 n.2 (citing ECF Nos. 9-2 at 16–29; 9-3 at 27)). It is well-

established that the burden lies with McMahan to prove her impairments, and evidence that does

no more than suggest a diagnosis which might explain her fatigue during the relevant time period

is simply insufficient. See id. Accordingly, the court finds that the magistrate judge did not err in

rejecting McMahan’s definition of sclerosing cholangitis, and this objection is overruled.

         In her second objection, McMahan argues that the magistrate judge erroneously concluded

that her later-submitted evidence “d[id] not suggest any additional functional limitations or

exacerbation of functional limitations found by the ALJ[,]” (ECF No. 16 at 18), and, therefore, did

not warrant remanding the matter to the Appeals Council. See (ECF No. 24 at 2, 5, 10–15).

However, McMahan simply rehashes the arguments already presented in her opening brief—

particularly, that the January 8, 2019 hepatic MRI, 3 which suggested early sclerosing cholangitis,

was material and suggested an additional limitation of fatigue, contrary to the ALJ’s findings. See

(ECF Nos. 12 at 28–32; 14 at 2–5); see generally (ECF No. 24). As district courts in the Fourth

Circuit have repeatedly stated, “an objection that merely repeats the arguments made in the briefs

before the magistrate judge is a general objection and is treated as a failure to object.” Jesse S. v.

Saul, No. 7:17-cv-00211, 2019 WL 3824253, at *1 (W.D. Va. Aug. 14, 2019); see also Nichols v.

Colvin, No. 2:14-cv-50, 2015 WL 1185894, at *8 (E.D. Va. Mar. 13, 2015) (finding that the


3
 Although McMahan originally sought to submit two additional medical records to the Appeals Council—a Greenville
Memorial Hospital Emergency Department record dated March 23, 2018, regarding a foot injury McMahan suffered
after kicking her husband in the shin, (ECF No. 9-2 at 48–57), and an ultrasound of McMahan’s upper right abdomen,
dated December 21, 2018, id. at 58–61—McMahan’s objections make no reference to either of these records. See
(ECF No. 24). Accordingly, because McMahan does not object to the magistrate judge’s conclusion that these records
were not material and the Appeals Council did not err in refusing to consider them, the court limits its discussion to
the January 2019 MRI.


                                                          7
     8:19-cv-01478-TMC         Date Filed 09/08/20       Entry Number 31       Page 8 of 10




rehashing of arguments raised to the magistrate judge does not comply with the requirement to file

specific objections). A district court “may reject perfunctory or rehashed objections to R&Rs that

amount to a second opportunity to present the arguments already considered by the Magistrate

Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155, at *3 (D.S.C. Sept. 6, 2017)

(internal quotation marks omitted). Accordingly, the court need only review the Report and the

magistrate judge’s recommendations on this issue for clear error. Dunlap, 288 F. Supp. 3d at 662.

       The SSA regulations allow claimants to submit additional evidence, not presented to the

ALJ, as part of their request for review by the Appeals Council. See 20 C.F.R. §§ 404.968,

404.970. However, the Appeals Council will review the ALJ’s decision only if the additional

evidence submitted “is new, material, and relates to the period on or before the date of the hearing

decision, and there is a reasonable probability that the additional evidence would change the

outcome of the decision.” 20 C.F.R. § 404.970(a)(5); see also, e.g., Meyer v. Astrue, 662 F.3d

700, 705 (4th Cir. 2011) (quoting Wilkins v. Secretary, Dep’t of Health & Human Servs., 953 F.2d

93, 96 (4th Cir. 1991) (“Evidence is new ‘if it is not duplicative or cumulative’ and is material if

there is ‘a reasonable possibility that the new evidence would have changed the outcome.’”); Giles

v. Berryhill, No. 16-1654, 2017 WL 3530142, at *3 (D.S.C. Aug. 17, 2017) (agreeing with

magistrate judge’s assessment that remand is unwarranted because “there is no reasonable

possibility that [the new evidence] would have changed the ALJ’s assessment”).

       The court agrees with the magistrate judge’s lengthy and thorough analysis concluding that

the Appeals Council did not err in refusing to consider McMahan’s new evidence and that the

January 2019 MRI was insufficient to warrant a remand. (ECF No. 16 at 15–20). As the magistrate

judge recognized, the Appeals Court need only have reviewed the ALJ’s decision if “‘there is a

reasonably probability that the [January 2019 MRI] would change the outcome of the decision.’”




                                                 8
     8:19-cv-01478-TMC           Date Filed 09/08/20       Entry Number 31         Page 9 of 10




Id. at 15 (quoting 20 C.F.R. § 404.970(a)(5)). In this case, the magistrate judge found that the ALJ

fully considered McMahan’s fatigue and the limitations resulting therefrom, such that the January

2019 MRI “does not suggest any additional functional limitations or exacerbation of functional

limitations found by the ALJ.” Id. at 18. Specifically, the magistrate judge noted that McMahan

“merely provided the Appeals Counsel [sic] with MRI results, but with no indication from medical

providers about how these results might have translated into functional limitations for [her] or for

how long [she] might have experienced such limitations.” Id. at 19. Additionally, the magistrate

judge found that “nothing in the record connects any physical or mental limitations to the

diagnosis” of sclerosing cholangitis suggested by the January 2019 MRI. Id. (citing 20 C.F.R. §

404.1502). The magistrate judge also noted that the ALJ “considered ‘limitations or restrictions

imposed by the mechanics of . . . fatigue . . .’ in formulating [McMahan’s] RFC.” Id. (quoting

(ECF No. 9-2 at 22)). Therefore, at most, the January 2019 MRI “merely provides a name and a[]

[potential] additional reason for the [fatigue] that the ALJ already attributed to [McMahan] and

considered fully in evaluating her ability to perform work.” Gadbois v. Colvin, No. 2:15cv107,

2016 WL 715724, at *2 (E.D. Va. Feb. 17, 2016); cf. McAbee v. Halter, 21 Fed. App’x 126, 129

(4th Cir. 2001) (holding that plaintiff’s additional evidence of a new diagnosis, which “could be

understood to identify a source of [plaintiff’s] debilitating, untreatable headaches, was insufficient

to warrant a remand because the “new evidence must not only provide an objective medical basis

for the headaches, but must also be sufficient, in light of the record, to alter the ALJ’s determination

as to ‘the effect of pain on the claimant’s ability to function’”). McMahan herself concedes that,

if the court were to accept the exceptions in the ALJ’s RFC “as a complete list of her limitations,

they would nearly but not quite disable her.” (ECF No. 24 at 3). Thus, because the January 2019

MRI provides no evidence of any additional limitations during the relevant period which were not




                                                   9
    8:19-cv-01478-TMC        Date Filed 09/08/20      Entry Number 31       Page 10 of 10




considered already by the ALJ, this later-submitted evidence has no possibility of altering the

ALJ’s decision and does not entitle McMahan to review by the Appeals Council. See 20 C.F.R.

§ 404.970(a).

       As the magistrate judge concluded, because there is no evidence relating the January 2019

MRI back to the relevant time period, prior to the ALJ’s decision on May 31, 2018, “the Appeals

Council’s decision to decline review was properly made in accordance with the regulations.” (ECF

No. 16 at 19); see also 20 C.F.R. § 404.970(a).       Accordingly, the court agrees with the

Commissioner that McMahan has not demonstrated a reasonable probability that the January 2019

MRI would have affected the ALJ’s decision nor has she established any error with respect to the

magistrate judge’s or the Appeals Council’s analysis of additional evidence and, therefore,

overrules this objection. (ECF No. 26).

                                      IV.    Conclusion

       Thus, after a careful and thorough review of the Report and the entire record, the court

concurs with both the reasoning and the result reached by the magistrate judge in her Report and

finds the Appeals Council properly denied review of the ALJ’s decision. Therefore, the court

adopts the Report (ECF No. 16) in its entirety, incorporates the Report herein by reference, and

AFFIRMS the decision of the Commissioner.

       IT IS SO ORDERED.

                                                   s/Timothy M. Cain
                                                   United States District Judge
Anderson, South Carolina
September 8, 2020




                                              10
